ORDER
PER CURIAM:
AND NOW, this 29th day of June, 1987, the direct appeal originating from the Notice of Appeal filed on June 1, 1987, in the Court of Common Pleas of Allegheny County was improperly filed in this Court pursuant to 42 Pa.C.S. § 722(6). At issue in this appeal is not “the right or power of ... [a] political subdivision to create or issue indebtedness” but, rather, whether the political subdivision in question created a record which established the prerequisites for the exercise of such right of power under the Local Government Unit Debt Act, 53 P.S. § 6780-1 et seq.
To expedite this matter we will in this instance remand the above-captioned case to the Court of Common Pleas of Allegheny County to provide the opportunity for the Sto-Rox School District to establish a record that would justify the incurring of the desired unfunded debt.
*151Jurisdiction is relinquished, and further appeals, if any, should be directed to the Commonwealth Court. See 42 Pa.C.S. § 762(a)(4)(i)(A).